Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moriera et al.(2010/0025877).
	Moriera et al. discloses multiphase polymer systems of a continuous phase comprising styrene matrix polymer material and an second phase of crosslinked polymethylmethacrylate  particles meeting the domain polymer requirements of applicants’ claims and employed in amounts meeting the requirements of claim 6 and containing blowing agents and co-blowing agents as claimed (see paragraphs [0055]-[0075] and the claims).
	Though nanoporous articles are formed by Moreira et al., applicant’s claims merely require the capability of forming articles having nanoporous structures as described by the claims.  In this regard, it has been held that the recitation that an element is capable of performing a function is not a positive In re Hutchison, 69 USPQ 138. It is seen that arrangement of the composition and the materials constituting its make-up would implicitly realize a composition that is capable of forming foams having the characteristics described by applicants' claims.  Accordingly, difference is not seen evident between the claims and the products of Moriera et al. based on the recited features that may be resolved when the foamable polymeric mixture of the claims is formed into a polymeric foam.  	


Claim(s) 1-4, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP-5642494.
	JP-5642494 discloses multiphase polymer systems of a continuous phase comprising thermoplastic polymer and an second phase of crosslinked elastomeric polymers that include crosslinked polyethylene (co)polymers meeting the domain polymer requirements of applicants’ claims and employed in amounts meeting the requirements of claim 6, blowing agents and co-blowing agents as claimed (see examples and the entirety of the provided translation).
	Though nanoporous articles are formed by JP-5642494, applicant’s claims merely require the capability of forming articles having nanoporous structures as described by the claims.  In this regard, it has been held that the recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform. Stating that the composition is "capable of”forming particular foam characteristics does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. It is seen that arrangement of the composition and the materials constituting its make-up would implicitly realize a composition that is capable of forming foams having the characteristics described by applicants' claims.  Accordingly, difference is not seen evident between the claims and the products of JP-5642494 based on the recited features that may be resolved when the foamable polymeric mixture of the claims is formed into a polymeric foam.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-5642494 as applied to claims 1-4, 6 and 8.
	JP-5642494 differs from claim 7 in that the polymers as specified are not particularly required. However, JP-5642494 identifies that styrene polymers such as styrene acrylonitrile copolymers may be utilized as their thermoplastic resin (see page 8 of translation).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any (co)polymer of JP-5642494, including the styrene polymers such as styrene acrylonitrile copolymers of JP-5642494 in forming the compositions of JP-5642494 for the purpose of achieving good foamable mixtures in order to arrive at the products of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.

.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/           Primary Examiner, Art Unit 1765